Citation Nr: 1233024	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD) and asbestosis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in June 2011, and a transcript of that hearing is associated with the claims file.

The Board remanded this issue to the agency of original jurisdiction (AOJ) for further development in July 2011, February 2012, and April 2012.  As discussed below, the AOJ has now substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  


FINDINGS OF FACT

Although the Veteran may have been exposed to asbestos during active service, there is no currently diagnosed asbestosis or other asbestos-related disease, and the currently diagnosed lung disorders have not been medically linked to service.




CONCLUSION OF LAW

A lung disorder, to include COPD or asbestosis, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in October 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim (including as to asbestos exposure), the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

To the extent that the VLJ did not explain the criteria to establish service connection, explain the reasons for the prior determinations, and suggest the submission of evidence that may have been overlooked during the June 2011 Board hearing, there has been no prejudice to the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, the VLJ asked questions in an attempt to obtain pertinent evidence, and the hearing focused on the elements necessary to substantiate the claim.  The Veteran and his representative also demonstrated actual knowledge of such elements via questioning and testimony concerning his asserted asbestos exposure and claimed lung disorder.  

Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims, and he has submitted pertinent evidence and made pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  Further, as directed in the July 2011 and February 2012 remands, the Veteran was requested to provide additional information as to his asserted asbestos exposure, and efforts were made to verify such exposure.  

In this regard, the National Personnel Records Center (NPRC) indicated in October 2007 that any records related to the Veteran's asbestos exposure or jobs performed during service were fire-related and could not be constructed.  In a February 2012 file memorandum, the AOJ noted the Veteran's asserted methods of asbestos exposure, and that service records confirmed that he served as a rifleman and heavy machine gunner.  The AOJ noted that the NPRC had indicated that any records concerning asbestos exposure could not be reconstructed, and that the Joint Services Records Research Center (JSRRC) does not verify asbestos exposure.  As such, all appropriate agencies have been contacted in an attempt to verify asbestos exposure, and this remand directive has been substantially completed.  Moreover, as discussed below, the weight of the evidence shows no current asbestos-related disease, so the Veteran is not prejudiced by the lack of any such records or verification.

Additionally, all available, identified post-service VA and private treatment records have been obtained and considered.  As directed in the July 2011 remand, the AOJ requested the Veteran to identify any outstanding records, including from certain private providers, and such records were obtained and considered.  There is no indication that the Veteran receives disability benefits from the Social Security Administration concerning a lung disorder.  The Veteran also indicated in September 2012 that he had no further evidence in support of his claim.  As such, there is no indication that any pertinent medical evidence remains outstanding. 

The Veteran was also afforded a VA examination in connection with his claim in September 2011, as directed in the July 2011 remand.  Thereafter, as directed in the February and April 2012 remands, the case was returned to that examiner for an addendum opinion after review of the entire claims file and, in particular, the results of chest x-rays and pulmonary function tests from September 2011.  Neither the Veteran nor his representative has argued that the examiner's report (together with the addendum opinion) is inadequate, and the Board also finds no inadequacies.  Rather, considering the two reports together, the examiner identified all currently diagnosed lung disorders and offered a well-reasoned etiology opinion, to include whether they are related to symptoms or treatment during service or to the reported asbestos exposure.  The opinion also reflects consideration of all pertinent evidence.  Therefore, these remand directives have now been substantially completed.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Under the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran has reported exposure to asbestos through various methods during service, including through repairing ceiling panels on a ship, handling machine guns that were wrapped in asbestos, or through use of asbestos gloves with the guns, cleaning stoves that had asbestos insulation, and pushing wheel barrows with debris that contained asbestos and asbestos dust.  The Veteran has also submitted internet articles concerning use of asbestos gloves with machine guns.  

Service personnel records show a military occupational specialty of heavy machine gunner, which is not one of the military occupational specialties that has been found by VA to have a probability of asbestos exposure.  As noted above, any service records that could possibly verify asbestos exposure or other job duties have been determined to be unavailable.  However, for the purposes of this appeal, the Board concedes that the Veteran may have had some asbestos exposure during service.

Nevertheless, to warrant service connection, the evidence must also show that the Veteran's current lung disorder is related to in-service asbestos exposure, or to some other incident, injury or disease during service. 

Service treatment records reflect treatment for frontal and maxillary sinusitis, suppurative, acute, in January 1945.  The cause was undetermined.  The Veteran reported experiencing frontal headaches since arriving in New Guinea.  He denied having any previous sinus trouble.  He was hospitalized for five days.  There is no other documented treatment or diagnosis for respiratory or lung disorder in service.

Post-service private treatment records include diagnoses of COPD and asbestosis.  See, e.g., records dated in June 2007, September 2007, June 2010, May 2011.  In April 2003, when he underwent a private sleep study to diagnose sleep apnea, the Veteran reported a history of asbestosis from working in a brake shop at his service station for many years, as well as when he was in service and had used heavy machine guns packed in asbestos.  Chest studies in May 2007 and December 2007 were interpreted as consistent with previous granulomatous disease, with no active pulmonary process.  The lung fields were aerated with no active infiltrates.

VA treatment records also reflect diagnoses including COPD and asbestosis, as well as a past 40-year history of smoking three to four packs of cigarettes per day, and that the Veteran quit smoking in 1978.  See, e.g., February 2003 record.  The Veteran was also treated for sinus infections, or sinus congestion, on several occasions.  See, e.g., records in September 2003, November 2004, and February 2007.  At the June 2011 Board hearing, the Veteran reported using an oxygen machine to help him breathe.  

The Veteran was afforded a VA examination concerning his claimed lung disorder in September 2011.  The examiner noted the documented treatment for sinusitis in January 1945, which was not described as having a respiratory component at that time.  She further noted the Veteran's extensive past history of smoking, although he had not smoked for many years.  The examiner also noted the Veteran's reports of asbestos exposure during service as summarized above, as well as possible exposure after service while working on brake pads as a service station owner.  The examiner noted that private records included diagnoses of COPD and references to asbestos, but that several chest x-rays were noted to show no evidence of pleural plaques, pleural thickening, or other classic asbestos chest x-ray changes.  The examiner also noted the Veteran's subjective respiratory complaints, and she conducted appropriate testing to identify any current lung disorders.  

In the initial September 2011 examination report, the VA examiner diagnosed COPD and stated that prior chest x-rays had not shown evidence of asbestos-related changes.  Additional chest x-rays and pulmonary function tests were ordered.  The examiner opined that there was no compelling evidence of asbestosis.  She further opined that the Veteran's COPD is less likely than not related to the single episode of sinusitis during service in 1945.  The examiner explained that sinusitis does not cause COPD, but COPD is associated with long-term smoking, which this Veteran does have as a risk factor.  The examiner further stated that asbestosis is not caused by sinusitis.  As such, she opined that, if asbestosis was to be shown on current studies, then it is not related to the sinusitis in service.

The Board notes that a June 2003 VA record also reflects a diagnosis of COPD, and an assessment of shortness of breath and dyspnea on exertion.  The provider stated that this assessment was likely related to the Veteran's longtime smoking history "+/-" obstructive sleep apnea.  The Board previously denied service connection for obstructive sleep apnea in February 2012, which was not appealed. 

The September 2011 x-rays and pulmonary function test results were subsequently associated with the claims file.  The x-ray impressions were stable emphysematous changes as compared to a November 2007 study, unchanged calcified granuloma in the left lower lobe, and no appreciable pleural calcifications.  

Upon review of these test results and the entire claims file, the VA examiner provided an addendum opinion in April 2012.  She again opined that the Veteran's claimed lung disorder is less likely than not (less than 50 percent probability) related to service.  The examiner reasoned that the new studies do not show any evidence of asbestos-related lung disease but, rather, the Veteran has COPD and emphysema.  

Although the Veteran believes that his current lung disorder is related to asbestos exposure during service, he is not competent to offer a diagnosis or etiology opinion.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the lungs and respiratory system.  See Barr, 21 Vet. App. at 308; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, the Board finds that VA examiner's opinions (as contained in the September 2011 report and April 2012 addendum report) outweigh the other medical opinions of record concerning a current diagnosis and etiology.  The Board observes that an April 2003 private record notes that the Veteran had asbestosis from exposure to asbestos during service (and after service).  However, this does not constitute a true diagnosis or an etiology opinion to link the condition to service.  Rather, "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Further, the noted diagnoses of asbestosis in post-service treatment records do not reflect consideration of all pertinent evidence, to include diagnostic testing as summarized by the VA examiner.  In contrast, the VA examiner's reports reflect consideration of the Veteran's lay reports concerning asbestos exposure and symptomatology, as well as his service records, VA and private treatment records, evaluation and diagnostic testing, and medical expertise.  Therefore, the examiner's opinion is highly probative, and it outweighs the other evidence and opinions of record as to the Veteran's current diagnoses and the etiology of such conditions. 
   
In summary, the weight of the evidence establishes currently diagnosed lung disorders of COPD and emphysema, and that such conditions are not related to an incident, disease, or injury during service, to include any asbestos exposure.  Accordingly, the weight of the evidence fails to establish that a currently diagnosed lung disorder was incurred or aggravated by any injury, disease, or incident during service, to include any asbestos exposure.  As the preponderance of the evidence is against service connection for a lung disorder, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder, to include COPD or asbestosis, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


